Citation Nr: 1107563	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  04-13 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office
 in Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to a service-connected 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to September 
1987 and from October 1992 to March 1999.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Hartford Regional Office in Newington, 
Connecticut.

In connection with his appeal the Veteran testified in a 
videoconference hearing before the undersigned Veterans Law Judge 
in October 2004 and accepted such hearing in lieu of an in-person 
hearing before the Board.  See 38 C.F.R. § 20.700(e) (2010).  A 
transcript of the hearing is associated with the claims files.

The Board remanded the case for further development in December 
2004, June 2006, December 2007, November 2009 and October 2010.   
The files have now been returned to the Board for further 
appellate action.


FINDING OF FACT

No chronic disability of the Veteran's right knee or right 
shoulder was present until more than one year following the 
Veteran's discharge from service, no current disability of the 
Veteran's right knee or right shoulder is etiologically related 
to his active service, and no current disability of the Veteran's 
right knee or right shoulder was caused or permanently worsened 
by service-connected disability.



CONCLUSIONS OF LAW

1.  Disability of the right knee was not incurred in or 
aggravated by active duty, the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed, and right knee disability is not proximately due to or 
the result service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Disability of the right shoulder was not incurred in or 
aggravated by active duty, the incurrence or aggravation of 
arthritis of the right shoulder during such service may not be 
presumed, and right shoulder disability is not proximately due to 
or the result service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
disabilities of the right knee and right shoulder.  The Board 
will initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until 
after the initial adjudication of the claims, Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims based on all evidence of 
record.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been provided 
at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also finds that VA has complied with its duty to assist 
the Veteran in the development of the claims.  In this regard, 
the Board notes that service treatment records (STRs), Social 
Security Administration (SSA) disability records, and VA and 
private medical records have been associated with the claims 
folders.  Neither the Veteran nor his representative has 
identified any outstanding, existing evidence that could be 
obtained to substantiate the claims, and the Board is also 
unaware of any such evidence.  

The Veteran was provided with several VA medical examinations 
during the course of the appeal.  The Board previously remanded 
the case for an examination and opinion by a physician, and the 
required examination was performed in June 2009, with addendum 
opinions in February 2010 and September 2010.  On review, the 
Board finds the examination report with addenda substantially 
complies with the requirements articulated in the Board's remand.  
Dymant v. West, 13 Vet. App. 141, 146-47 (1999). 

Accordingly, the Board will address the merits of the claims.

General Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

Service treatment records (STRs) show complaints of bilateral 
knee and foot pain in November 1992; the clinical impression was 
stress reaction of the feet and knees and the treatment was 
medication, light duty and arch supports.  Thereafter he reported 
continued problems with the left knee and ankle, although not the 
right.  Similarly, STRs show complaint of left shoulder pain 
although not right shoulder pain.  He developed multiple joint 
pains of unclear etiology and was referred for evaluation by a 
Medical Evaluation Board (MED) to determine if he should be 
retained in service.  In a self-reported Report of Medical 
History in July 1998, prepared in conjunction with the MEB, the 
Veteran denied "trick" or locked knee but endorsed painful or 
"trick" shoulder or elbow, which he identified as referring to 
the left shoulder and elbow.  The MEB noted the Veteran's 
complaint of back pain, bilateral leg pain and pain in the left 
knee, elbow and shoulder, and noted a contract civilian 
rheumatologist had reported there was no evidence of inflammatory 
rheumatoid disease.  The MEB provided a medical examination and 
diagnosed current lumbar and cervical disc disease (DDD); 
bilateral tibial, ankle and foot reaction; and disorders of the 
left shoulder, knee and elbow; the MEB made no finding of a 
current disorder of the right knee or right shoulder.  The MEB 
recommended the Veteran be discharged from service and forwarded 
the records to a Physical Evaluation Board (PEB) for 
determination of retention.  The PEB reviewed the records and 
recommended the Veteran be medically discharged from service with 
severance pay.  The Veteran was thereupon awarded a disability 
discharge with severance pay in March 1999.

The Veteran had a VA medical examination in July 1999 in which he 
reported pain in multiple joints although not the right shoulder 
or right knee.  The examination report is silent in regard to any 
current symptoms associated with the right shoulder or right 
knee, and there was no diagnosis of any current disorder of the 
right shoulder or right knee.

The Veteran had another VA medical examination in September 2002, 
this one for the purpose of evaluating the current severity of 
his service-connected back, neck, bilateral ankle, left knee, 
left shoulder and left elbow disabilities.  Once again the 
examination report is silent in regard to any current symptoms 
associated with the right shoulder or right knee, and there was 
no diagnosis of any current disorder of the right shoulder or 
right knee.

An April 2003 VA rheumatology note shows complaint of chronic 
polyarthralgias.  He was noted to be currently undergoing 
physical therapy for symptoms associated with the back, neck and 
left shoulder.  On examination the right shoulder had full range 
of motion (ROM); the right knee was not examined.  The clinical 
impression was polyarthralgias without evidence of synovitis.

The Veteran presented to VA occupational therapy in April 2003 
for low back, neck and shoulder pain.  He reported sustaining an 
injury to the left shoulder in service but made no mention of any 
injury to the right shoulder in service although he reported the 
right shoulder had bothered him for about a year.  On examination 
both shoulders had normal ROM but had some abnormalities.  Both 
shoulders had 4+/5 strength but slight weakness on rotation, and 
the right shoulder had winging on flexion.  The clinical 
impression was bilateral shoulder pain of unclear etiology.  The 
report is silent in regard to knee problems. 

The Veteran called the VA outpatient clinic in June 2003 to 
complain of tenderness in the right knee for the past two weeks, 
with swelling and heat for the past two days.  He denied recent 
trauma, and was advised to report for treatment.  When he 
presented for examination, he was found to have some warmth and 
effusion of the right knee.  There was no clinical impression 
pending follow-up X-rays, but the X-ray study showed a normal 
right knee.

The Veteran testified before the Board in October 2004 that he 
hurt his right shoulder in the same fall during service in which 
he had injured his left shoulder, although he was told at the 
time that there was nothing wrong with the right shoulder.  He 
stated a bone scan during service had shown him to have stress 
fracture of the right knee.  The Veteran stated his significant 
right shoulder symptoms began in 2002, and he asserted he had 
been told by medical professionals that the service-connected 
left shoulder and left knee disabilities caused him to over-exert 
the right shoulder and right knee.  

The Veteran returned to the VA rheumatology clinic in October 
2004 for follow up for his polyarthralgias.  As in April 2003, 
the right shoulder had normal ROM and there was no discussion of 
any right knee disorder; the clinical impression of 
polyarthralgias without synovitis was continued.

The Veteran was examined in October 2004 for the Connecticut 
State Disability Determination Services.  He reported bilateral 
shoulder pain but did not report right knee symptoms.  The 
examiner noted the Veteran walked with a cane but favored neither 
side and probably did not need a cane.  The Veteran reported pain 
in both shoulders but examination was grossly normal.  The 
examiner made no diagnosis of any current right shoulder or right 
knee disorder.  The Veteran was eventually granted SSA disability 
benefits for affective disorders (primary diagnosis) and for 
disorders of the back (secondary diagnosis).

The Veteran had a VA examination in June 2005 in which he 
reported right knee pain, which he attributed to favoring the 
service-connected left knee.  He also reported right shoulder 
pain for the past 14 months, which he attributed to carrying 
heavy rucksacks in service.  On examination the right shoulder 
showed limitation of ROM and pain, while the right knee showed 
tenderness, pain, weakness and giving out.  The examiner's 
impression was chronic right shoulder strain with tenderness and 
limitation of motion, as well as right knee patellofemoral 
syndrome and strain.

The Veteran had another VA examination in December 2006.  He 
denied trauma to the right shoulder, stating the shoulder had 
simply begun to hurt a few years ago.  In regard to the right 
knee, he denied injury in service and reported it began hurting 
in 1994.  Examination of the shoulder revealed tenderness to 
palpation but was otherwise grossly normal, with no objective 
findings of any bone or joint disease.  Examination of the right 
knee was also essentially normal.  X-rays of the shoulders and 
knees were essentially normal.  The examiner was not able to 
provide a diagnosis for the Veteran's complaints, given the 
essentially normal examination and absence of any identified 
pathology.  The examiner suggested possible inflammatory 
arthritis or lupus, and suggested evaluation by a rheumatologist.

The Veteran had another VA examination in June 2009 in which he 
reported injuring his right shoulder in service, with pain and 
instability after service but significant symptoms since 1999 or 
2000.  The Veteran reported he had been worked up for 
inflammatory arthritis several times, without definitive 
diagnosis.  In regard to the right knee the Veteran reported pain 
beginning in service and continuing after service.  On 
examination of the shoulders the Veteran showed limited ROM and 
cried with pain; examination of the knee showed some discomfort 
but was otherwise grossly normal.  X-rays of the right shoulder 
were negative; X-ray study of the right knee showed minimal 
patellar enthesopathic changes but was otherwise normal.  The 
clinical impression was patellofemoral syndrome and possible 
chondromalacia of the knees, and rotator cuff tendonitis of the 
shoulders.  The examiner stated the Veteran did not appear to be 
giving maximum effort to be cooperative with the shoulder 
examination, and his pain response seemed to be out of proportion 
to the findings.

The examiner stated an opinion that the Veteran was not shown to 
have a current rheumatological disorder.  The examiner also 
stated that based on examination of the claims files and 
examination of the Veteran it was less likely than not that the 
Veteran's current right shoulder and right knee disorders were 
related to active service.

In February 2010 the VA examiner issued an addendum opinion 
stating it is less likely than not that the Veteran's current 
right shoulder and right knee disorders were caused or aggravated 
by his service-connected cervical or lumbar spine disabilities, 
since neither of the claimed disorders appeared to be radicular 
in  nature.

The VA examiner issued another addendum opinion in September 2010 
stating it is less likely than not that the Veteran's claimed 
right shoulder and right knee disorders were caused or 
chronically worsened by any service-connected disability, 
specifically including the left ankle, left shoulder and 
bilateral ankle disabilities.  The examiner noted the service-
connected left shoulder, left knee and bilateral ankle 
disabilities are of minimal degree and therefore did not cause 
compensatory over-use of the right knee or right shoulder.      
   
On review of the evidence above, the Board notes the Veteran has 
demonstrated he has diagnosed disorders of the right shoulder 
(rotator cuff tendonitis) and right knee (patellofemoral syndrome 
and possible chondromalacia).  However, a veteran seeking 
disability benefits must establish not only the existence of a 
disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this 
case, the competent medical evidence of record, in the form of 
the VA examiner's opinions, weighs against service connection.  
The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).

The Veteran has articulated his own theory that his claimed 
disorders are either due to trauma during service or were 
aggravated by service-connected disability.  However, a layperson 
is not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 Vet. 
App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 
(Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it 
is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation; see Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  As explained above, the competent and uncontroverted 
medical opinions of record refute the Veteran's theory of 
causation or aggravation.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has 
considered the lay evidence offered by the Veteran in the form of 
his correspondence to VA and his statements to medical providers, 
as well as his testimony before the Board in which he reports 
injury to the right shoulder and diagnosis of a right knee 
disorder during service, and also reports chronic symptoms after 
discharge from service.  

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In this case the Board has not found the Veteran to be credible.  
His assertions are inconsistent with STRs and post-service 
medical records, which show normal examinations of the right 
shoulder and right knee for several years after discharge from 
service.  The Veteran has presented different accounts of when 
his symptoms began, depending on whether he was asserting a 
theory of direct service connection versus secondary service 
connection, which reduces his credibility as a historian.  
Finally, the Board also notes the VA examiner stated the Veteran 
appeared to be exaggerating his symptoms, indicating a desire for 
secondary gain that further reduces his credibility.

In sum, the Board that no chronic right shoulder or knee disorder 
was present in service, that no current right knee of shoulder 
disability is etiologically related to the Veteran's active 
service, and that no current right shoulder or knee disorder was 
caused or permanently worsened by service-connected disability.  
Accordingly, the claims must be denied.

Because the evidence preponderates against the claims, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 
49, 54.  


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


